On July 8,1996, it was the judgment of the Court that Kiely K Schrapps be and is hereby sentenced to a term of ten (10) years on Count I: Criminal Endangerment, a Felony, in the Montana State Prison in Deer Lodge, Montana; and to a term of six (6) months each on Count II: Reckless driving while eluding peace officer, a misdemeanor, *125Count III: Driving while suspended/revoked, a misdemeanor, and Count IV: Driving without proof of liability insurance, a misdemeanor, in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other and consecutively with the sentence imposed in Cause No. 11912.
DATED this 2nd day of December, 1996.
Defendant shall receive credit for time served at Missoula County Jail from January 14,1996, through January 24,1996; from January 26,1996, through June 5,1996, in the amount of one hundred seventy-four (174) days.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant proceeded Pro Se via phone conference call from Spur, TX. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Kiely K Schrapps for representing himself in this matter.